Case: 12-50343       Document: 00512258901         Page: 1     Date Filed: 05/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 31, 2013
                                     No. 12-50343
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

PEDRO ORLANDO VARGAS-SANCHEZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2615-1


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Pedro Vargas-Sanchez pleaded guilty to attempted illegal reentry and
false impersonation in immigration matters, in violation of 8 U.S.C. § 1326 and
18 U.S.C. § 1546, and received, inter alia, a within-Guidelines sentence of 46
months’ imprisonment. Contesting that sentence, Vargas contends the district
court: erred by applying a 16-level crime of violence (COV) enhancement under
Guideline § 2L1.2(b)(1)(A)(ii), pursuant to his conviction for conspiracy to commit



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50343     Document: 00512258901       Page: 2   Date Filed: 05/31/2013

                                   No. 12-50343

armed robbery, in violation of Georgia Code Annotated §§ 16-4-8, 16-8-41; and
failed to rely upon proper documentation of that offense.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the Guideline-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that respect,
for issues preserved in district court, its application of the Guidelines is reviewed
de novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United States v. Villegas, 404 F.3d
355, 359 (5th Cir. 2005).
      Because Vargas failed, however, to preserve in district court his
contentions regarding his sentence, review is only for plain error. E.g., United
States v. Dominguez-Alvarado, 695 F. 3d 324, 327 (5th Cir. 2012). (Arguably, the
issues were waived by Vargas’ counsel’s comments at sentencing and would be,
therefore, not subject to review.) For reversible plain error, Vargas must show
a clear or obvious error that affected his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). He fails to do so for each issue raised here.
      Vargas’ contending the record lacks proper documentation of his prior
offense lacks merit, because the PSR Addendum attached copies of the state-
court judgment and indictment, and the Government supplemented the record
on appeal with those documents. E.g., United States v. Fernandez-Cusco, 447
F.3d 382, 386-87 (5th Cir. 2006) (state-court charging document or comparable
judicial record may be considered to determine COV applicability). Additionally,
the district court did not commit clear or obvious error by determining Vargas’
conviction for conspiracy to commit armed robbery qualified as a COV for
purposes of Guideline § 2L1.2. E.g., United States v. Rodriguez, 711 F.3d 541,
549-558, nn.16-17 (5th Cir. 2013) (en banc); United States v. Santiesteban-



                                         2
    Case: 12-50343       Document: 00512258901   Page: 3   Date Filed: 05/31/2013

                                  No. 12-50343

Hernandez, 469 F.3d 376, 380 & n.5 (5th Cir. 2006); U.S.S.G. § 2L1.2, comment.
(n.1(B)(iii) and n.5).
      AFFIRMED.




                                        3